Buchanan, J.'
On motion to dismiss appeal :
The ground on which this motion is based, is want of jurisdiction ; the amount in dispute being less than three hundred dollars.
Facts :
Defendant sued and obtained judgment against plaintiff for $137 91, with $4 50 costs of protest, and interest from 3d September, 1859, until paid.
The present suit is an action of nullity of said judgment, accompanied with an injunction against the execution of the judgment.
Plaintiff claims five hundred dollars damages ; and it was proved in the court below, upon a rule taken by plaintiff for an appeal, that she had boon served with notice of seizure of property in execution, worth more than $300. It was also proved, that plaintiff, herself, had pointed out this property to the Sheriff for seizure.
Under the authorities, this large claim for damages must bo treated as unreal, and only intended to afford a pretext for a recourse to this court, in a cause where tlio true matter in dispute was below our constitutional jurisdiction. Marsh v. Briant, 9 Rob. 7; New Orleans v. Cuesta, 10 An. 724; Holland v. Duchamp, 12 An. 784.
Appeal dismissed, at costs of appellant.
Land, J., absent.